SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

119
CA 13-01201
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


RAFAEL URENA, CLAIMANT-APPELLANT,

                     V                                              ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 109727.)


SIM & RECORD, BAYSIDE (SANG J. SIM OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Christopher J.
McCarthy, J.), entered September 10, 2012. The order granted the
motion of defendant for summary judgment dismissing the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court